Separate opinion by Blackwood, J.: While concurring in the affirmation of judgment in the above-entitled cause, upon the finding of the jury in the court below, and the plea in abatement that Sandoval was a citizen, yet as regards the question of Mexican citizenship introductorily considered in the elaboration of the opinion of the court, I desire hereby to reserve any differences of opinion from views therein expressed, and doctrines advanced, that future reflection may suggest to my mind. A comparatively slight opportunity having been afforded me in the progress of this cause- to examine a subject confessedly of so great importance, and therefore, any investigation of its merits not haying been as thorough as I could wish, I deem this reservation proper and necessary in the premises.